DETAILED ACTION
Status of the Claims
	Applicant’s amendment filed 26 October 2021 is acknowledged. Claim 1 has been amended, and claims 1 and 2 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (CN105728679; hereinafter “Jiang”; using the attached English machine translation).

an iron core (iron core 7, see Figs. 4 and 5; [0013]) including four main bodies (see Figs. 4 and 5), and two teeth arranged side by side along a circumferential direction of the mold in each of the four main bodies (see Figs. 4 and 5);
coils wound around the respective teeth of the iron core (coils 4 wound around teeth of the iron core 7, see Figs. 4 and 5; [0013]); and 
a power supply device (power supply control system 16, see Fig. 1; [0015]-[0016] and [0019]-[0020]).
Regarding the preamble limitations (e.g., configured to apply an electromagnetic force which generates a swirling flow around a vertical axis to molten metal in a mold by generating a rotating magnetic field in the mold, which is a quadrangular tubular mold for continuous casting), Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP §2111.02(II).
Regarding the functional language (e.g., enclosing the mold at a side of the mold, each of the four main bodies arranged to face a respective one of each of outer side surfaces of the mold, which applies an alternating current to each of the coils with a phase shift by 90° in arrangement order of the coils so as to generate the rotating magnetic field), the Examiner has considered it. However, the Applicant is reminded 
Regarding the limitations drawn to the mold (e.g., which is a quadrangular tubular mold for continuous casting), as claim 1 is drawn to the electromagnetic stirrer device, limitations directed to the mold, which is not part of the electromagnetic stirrer device, do not further limit the structure of the electromagnetic stirrer device.

Regarding claim 2, Jiang teaches a power supply device (power supply control system 16, see Fig. 1; [0015]-[0016] and [0019]-[0020]). Furthermore, Applicant is reminded that apparatus claims are not limited by the function they perform (e.g., wherein the power supply device applies an alternating current of 1.0 Hz to 4.0 15 Hz to each of the coils), as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        24 February 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735